DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 3 is currently amended and pending; claims 1-2 and 4-20 are cancelled.

Information Disclosure Statement
IDS filed on November 06, 2020 is considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ebihara et al. (US PG-Pub No.: 2018/0138272 A1, hereinafter, “Ebihara”), prior art of record, in view of Suzuki et al. (US PG-Pub No.: 2008/0224150 A1, hereinafter, “Suzuki”), prior art of record, and Naoki (JP 2013098316 A, hereinafter, “Naoki”), prior art of record.

[AltContent: textbox (First region)][AltContent: arrow][AltContent: textbox (Second region)][AltContent: arrow]
    PNG
    media_image1.png
    332
    511
    media_image1.png
    Greyscale




Regarding claim 3, Ebihara discloses a semiconductor device (see Ebihara, FIG. 5) comprising:
a semiconductor substrate of a first conductivity type (n type 1, FIG. 5 and ¶ [0062]), the semiconductor substrate (1) having a principal surface (a top surface, FIG. 5) and a rear surface (a bottom surface), being made of silicon carbide (¶ [0062]), and having, on the principal surface (the top surface), a device region (AR, annotated FIG. 5 above), a termination region (TR, annotated FIG. 5 above) surrounding a circumference of the device region (AR, FIG. 5 and ¶¶ [0003] and [0005]; FIG. 5 shows a cross-section 
a first semiconductor region of a second conductivity type (left 9 in AR, ¶ [0059]) that is an opposite conductivity type (p type) to the first conductivity type (n type), the first semiconductor region (left 9) being formed in the semiconductor substrate (1) in the device region (AR, annotated FIG. 5 above);
a second semiconductor region (11 inside left 9, ¶ [0059]) formed inside the first semiconductor region (left 9) and having the first conductivity type (n type, ¶ [0059]);
a gate electrode (13, ¶ [0060]) formed between the semiconductor substrate (1) and the second semiconductor region (10 inside left 9) and on the first semiconductor region (1) through a gate insulating film (14, ¶ [0060] and FIG. 5);
an annular third semiconductor region (right 9+2 in TR, ¶¶ [0032] and [0005]) formed in the semiconductor substrate (1) in the termination region (TR, FIG. 5), having the second conductivity type (p type, ¶¶ [0032] and [0059]), and surrounding the circumference of the device region (AR) in a plan view (although a plan view is not shown, ¶¶ [0032] and [0005] disclose that 9 and 2 have a guard ring shape surrounding the device region);
an annular fourth semiconductor region (10 inside right 9, ¶ [0059]) formed inside the third semiconductor region (right 9+2, FIG. 5), having the second conductivity type (p type, ¶ [0059]), and surrounding the circumference of the device region (AR) in a plan view (although a plan view is not shown, ¶¶ [0032] and [0005] disclose that 9 and 2 have a guard ring shape surrounding the device region);

a second electrode (7, ¶ [0058]) formed on the rear surface (the bottom surface) of the semiconductor substrate (1, FIG. 5),
wherein an impurity concentration of the third semiconductor region (right 9+2) is lower than that of the fourth semiconductor region (10 inside right 9, ¶ [0059]).
the semiconductor substrate (1) comes in contact with the third semiconductor region (right 9+2) in the principal surface (the top surface), and includes an annular fifth semiconductor region (annotated FIG. 5 above) surrounding a circumference of the third semiconductor region (right 9+2, FIG. 5),
the third semiconductor region (right 9+2) and the fifth semiconductor region (annotated FIG. 5 above) between the fourth semiconductor region (10 inside right 9) and the side are covered with an oxidation-resistant insulating film (3+6, ¶¶¶ [0024], ¶ [0027], and [0058]) formed on the principal surface (the top surface, FIG. 5), and
wherein the fourth semiconductor region (10 inside right 9) includes a first region (annotated FIG. 5 above) covered with the gate insulating film (14), and a second region (annotated FIG. 5 above) covered with the oxidation-resistant insulating film (3+6, FIG. 5),
wherein a front surface (a top surface) of the first region (annotated FIG. 5 above) is nearer to the rear surface (the bottom surface) of the semiconductor substrate (1) than a front surface (a top surface) of the second region (annotated FIG. 5 above),

the sixth semiconductor region (right 9) is positioned to be nearer to a side of the device region (AR) than the seventh semiconductor region (2, FIG. 5),
the sixth semiconductor region (right 9) and the seventh semiconductor region (2) each have the second conductivity type (¶¶ [0032] and [0059]),
wherein the oxidation-resistant insulating film (3+6) does not cover the gate insulating film (14, FIG. 5).
Ebihara is silent regarding that an impurity concentration of the seventh semiconductor region (2) is lower than that of the sixth semiconductor region (right 9), the seventh semiconductor region (2) includes a region overlapping with the sixth semiconductor region (right 9), and the oxidation-resistant insulating film (3+6) reaches the side of the semiconductor substrate (1).
However, Suzuki discloses a semiconductor device (see Suzuki, FIGs. 9 and 10), wherein an impurity concentration of a well extension region (20b, corresponding to Ebihara’s seventh semiconductor region 2, ¶¶ [0047] and [0082]) is lower than that of a well region (20a or 3, corresponding to Ebihara’s sixth semiconductor region right 9, ¶¶ [0047] and [0081]), and the well extension region (20b, corresponding to Ebihara’s seventh semiconductor region 2) includes a region overlapping with the well region (20a or 3, corresponding to Ebihara’s sixth semiconductor region right 9, FIG. 9).
see Suzuki, ¶ [0086]).
Ebihara in view of Suzuki is silent regarding that the oxidation-resistant insulating film (3+6) reaches the side of the semiconductor substrate (1).
However, Naoki discloses a semiconductor device (see Naoki, FIG. 2), comprising an oxidation-resistant insulating film (14, ¶ [0017]) reaching a side (right side) of a semiconductor substrate (1, FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the oxidation-resistant insulating film of Ebihara in view of Suzuki reaching the side of the semiconductor substrate, as taught by Naoki, in order to better protect the device. 

Response to Arguments
Applicant’s arguments with respect to claim 3 have been considered but are moot because the arguments do not apply to the updated reference (using prior art of record) in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/XIA L CROSS/Examiner, Art Unit 2892